Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1- 7 have been examined in this application. This communication is the first action on the merits. Information Disclosure Statement (IDS) filed 6/02/2021 has been acknowledged. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-5 are directed to a method for sales volume decomposition, Claim 6 is directed to a system for sales volume decomposition, and Claim 7 is directed to an article of manufacture for sales volume decomposition.
Claim 1 recites a method for sales volume decomposition, Claim 6 recites a system for sales volume decomposition and Claim 7 recites an article of manufacture for sales volume decomposition, which include collecting  a first set of transaction level historical sales volume information of a product, customer information, and one or more predefined sales drivers of the product from one or more predefined sources; integrating  the collected first set of transaction level historical sales volume information of the product, customer information, and the one or more predefined sales drivers; processing  the integrated historical information to generate one or more metrices and sales driver components, wherein one or more metrices include probability distributional parameters of quantity at store customer level and at corporate level; computing  a reference value for the one or more predefined sales drivers in actual form or in derived component form of the product at store level and corporate level based on the one or more metrices of the integrated information; estimating a reference base volume of the product based on the computed reference value of the predefined sales drivers; determining sales volume contribution of the predefined sales drivers in actual form or in component form for the product from the difference between reference volume of the sales driver and reference base volume; deriving sales volume contribution of the predefined individual variable of a sales driver in component form for the product based on the estimated sales volume contribution due to the sales driver component and network relationship existing among the variables within the component; and recommending one or more retail strategies in real time using sales volume contribution of the predefined sales drivers for the product.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” – marketing/sales activities.  The recitation of  “hardware processor”, “system”, “input/output interface”, “memory”, and “computer-readable medium”, provide nothing in the claim elements to preclude the step from being “Methods of Organizing Human Activity”- sales/marketing activities.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The  “hardware processor”, “system”, “input/output interface”, “memory”, and “computer-readable medium”  is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  Furthermore, the claim 1, claim 6 and claim 7 recite using one or more machine learning techniques. The specification discloses the machine learning at a high-level of generality, providing examples of different techniques that may be applied. The general use of machine learning analysis does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning processing is solely used a tool to perform the instructions of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP 2106  In particular, there is a lack of improvement to a computer or technical field in market analysis. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “hardware processor”, “system”, “input/output interface”, “memory”, and “computer-readable medium” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
  With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Regarding Step 2B and the additional element of “machine learning” it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2 and 4-5 recite wherein sales driver components are derived using a variable reduction technique and network relationship among the variables owned by the sales driver; wherein the reference volume of a sales driver in actual form or in component form is estimated by applying actual value of the sales driver and reference value of other sales drivers in the trained machine learning model; wherein the one or more sales drivers of the product include price of the product, competitor prices of the product, demography of each store, weather of store location, space occupied by the product category and number of product substitutes in assortment; wherein the one or more sales drivers of the product include price of the product, competitor prices of the product, demography of each store, weather of store location, space occupied by the product category and number of product substitutes in assortment; and further narrowing the abstract idea. These recited limitations in the dependent claims do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 6 and 7. Regarding Claims 3- 4 and the additional element of “machine learning” and it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. The general use of machine learning analysis does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning processing is solely used a tool to perform the instructions of the abstract idea. Regarding Claims 2-5 and the additional element of  “processor implemented”, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ouimet et al., US Publication No. 20050273376 A1, [hereinafter Ouimet], in view of Whipkey et al., US Publication No. 20100114657 A1, [hereinafter Whipkey].
Regarding Claim 1,  
Ouimet teaches
A processor-implemented method (500) comprising: collecting (502), via one or more hardware processors, a first set of transaction level historical sales volume information of a product, customer information, and one or more predefined sales drivers of the product from one or more predefined sources; (Ouimet - Par. 47-48- “When viewing customer buying decisions on a per product basis over time, the distribution of unit sales may look like the graph shown in FIG. 3a. Plot 40 illustrates a simplified baseline model for product Pi for volume of sales over time. The baseline model represents unit sales of product Pi with its regular price, without any promotional offer, i.e. no sale price, discounts, incentives, flyer, advertisement, or other customer enticements. Between times t1 and t3, the baseline model of product Pi shows unit sales at an elevated level because of seasonality, i.e. demand rises during certain time(s) of the year. Unit sales returns to normal level at time t3. After time t8, the baseline model shows unit sales of product Pi have fallen because of permanent increase in regular price.”; Par. 50-51- processor; Par. 10-“ The retail industry as a whole operates on a low margin, high volume business model. Many merchandizing elements affect customer purchase decisions and consequently impact the volume of sales that any given retail outlet experiences. Price and promotion are probably the two key drivers of sales volume, with promotion playing an increasingly important role as retail margins and prices measured in inflation adjusted dollars drop. The margin pressure experienced by the retail industry is driven by many factors, most importantly the increase in large-box (e.g., Costco) and “every day low price” (e.g., WalMart) players in the industry.”; Par. 16-“ In order to plan effectively, e.g., choosing the optimal set of products and promotional attributes, it is necessary to quantify the units, sales, and profit projections and baselines for the planned promotion. Thus, any approach that serves only to characterize but not predict the effect of AC fails to fit the full requirements of a promotion planning system. Moreover the former method fails to capture correlations of cannibalization because it ignores the correlation between the driven product and the probability of not finding the driver product in the basket. The latter method fails because it does not examine actual co-occurrence data, and because causes of fluctuation which are co-linear cannot be well-resolved by simple time series analysis.”)
integrating (504), via the one or more hardware processors, the collected first set of transaction level historical sales volume information of the product, customer information, and the one or more predefined sales drivers; (Ouimet - Par. 60- “Promotional model 14 operates under the premise that an expectation of unit sales of product Pi, over time, can be defined by statistical representations of certain component(s) or factor(s) involved in customer purchasing decisions. The model may comprise a set of one or more factors. The customer buying decision involves the customer response or behavior to a number of conditions that lead to a decision to purchase or not purchase a given product. In one embodiment, the expected value of units sales of product Pi <USpi> is defined as a multiplicative or product combination of expected values of customer traffic, share of product (selecting a specific product), and count (quantity) of selected product, which are factors related to the customer buying decision.”)
processing (506), via the one or more hardware processors, the integrated historical information to generate one or more metrices and sales driver components, wherein one or more metrices include probability distributional parameters of quantity at store customer level and at corporate level;  (Ouimet – Par. 54-“ The TLOG data is accurate, observable, and granular product information based on actual retail transactions within the store. TLOG data represents the known and observable results from the customer buying decision or process. The TLOG data may contain thousands of transactions for retailer 10 per store Si per day, or millions of transactions per chain of stores per day.”; Par. 60-61- “The expected value of units sales of product Pi is given in equation (1) as:
<USpi>=<TRAFFIC><SHARE><COUNT>  (1)
where: <TRAFFIC> is the expected value of total customer traffic shopping in store Si <SHARE> is the expected value of the probability of selecting a specific product or group of products Pi <COUNT> is the expected value of the quantity of Pi purchased for customers who bought Pi.  The customer traffic, selecting a product, and quantity of selected products form the set of factors representing components of the customer buying decision. Each of the set of factors is defined in part using a set of causal parameters related to the customer buying decision or process. The set of parameters are set forth in utility functions U(t), as described hereinafter, and contained within the expected values of traffic, share, and count. One or more of the values of the set of parameters are functions of time. Thus, the expected values are one type of statistical relationship which relates the set of factors to the customer buying decision process. The observable TLOG data, such as transaction, product, price, and promotion, is used to solve for the set of parameters contained in the utility function U(t).”)
computing (508), via one or more hardware processors, a reference value for the one or more predefined sales drivers in actual form or in derived component form of the product at store level and corporate level based on the one or more metrices of the integrated information;  (Ouimet – Par. 47-48-“ When viewing customer buying decisions on a per product basis over time, the distribution of unit sales may look like the graph shown in FIG. 3 a. Plot 40 illustrates a simplified baseline model for product Pi for volume of sales over time. The baseline model represents unit sales of product Pi with its regular price, without any promotional offer, i.e. no sale price, discounts, incentives, flyer, advertisement, or other customer enticements. Between times t1 and t3, the baseline model of product Pi shows unit sales at an elevated level because of seasonality, i.e. demand rises during certain time(s) of the year. Unit sales returns to normal level at time t3. After time t8, the baseline model shows unit sales of product Pi have fallen because of permanent increase in regular price. ;Plot 42 in FIG. 3 b illustrates a simplified promotional model of product Pi for unit sales over time. Between times t1 and t2, the promotional model of product Pi shows unit sales increase, over and above the increase associated with seasonality, because of promotional flyers or advertisement distributed at the beginning of the season. Between times t2 and t3, unit sales returns to the level associated with the seasonal lift. Between times t3 and t4, unit sales returns to the baseline rate. The promotional model also shows unit sales of product Pi increase at time t4 because product Pi is placed on end-cap. At time t5, the product Pi is given temporary sale price, causing unit sales to increase even further. The sale price terminates at time t6 and the end-cap display is taken down at time t7, each causing a corresponding decrease in unit sales.”)

Ouimet teaches sales modeling and the feature is expounded upon by Whipkey:
estimating (510), via one or more hardware processors, a reference base volume of the product based on the computed reference value of the predefined sales drivers using a trained machine learning model;  (Whipkey Par 59-60-“ At processing block 404, processing logic determines the driver reference values for each of the set of activities. This is done through user input, rules based on historical driver values or any other logic based on historical data or default values. As per above, the driver reference values represent the off state of the driver. In addition, the off state for an activity means that this activity will yield no additional contribution to the volume. An activity in the off state is defined as having all the drivers comprising that activity will be in the off state. At processing blocks 406 and 408, processing logic calculates the base and predicted volume using the response model and the activities with the reference and executed values of these activities, respectively. In one embodiment, processing logic calculates the base volume by setting each of the activities to the off state and using the driver reference values for the base volume calculation. As per above, the base volume represents the sales volume if the business did not do any of the activities for the product(s), location(s) and/or time period(s) represented in the volume cube. Furthermore, processing logic calculates the predicted volumes using the executed driver values. In one embodiment, the executed driver values are the driver values that were actually used or planned to be used”; Par. 45-“ FIG. 2 is a processing block diagram illustrating one embodiment of a response model structure. While in one embodiment, FIG. 2 is a general structure of the response model, in alternate embodiment, the response model structure is a model structure known in the art (e.g. parameterized form, velocity model, promotion condition model, neural network model, agent based model, etc.).”)
determining (512), via one or more hardware processors, sales volume contribution of the predefined sales drivers in actual form or in component form for the product from the difference between reference volume of the sales driver and reference base volume; (Whipkey– Par.55- 56-“ FIG. 3 is a table illustrating one embodiment of a volume decomposition. In FIG. 3, the base volume 304 is 89.07% of the total volume. In this embodiment, the activities 306A-M make up 11.42% of the total volume with the remaining −0.35% attributed to model error. Each of activities 306A-M gives different contributions to the total volume. For example, feature activity 306A gives the most contribution at 2.99%, with TV advertising 306E and temporary price reduction (TPR) 306D also giving contributions to the total volume above 2%. Conversely, some activities give no or little contribution to the total volume, such as feature and display 306B, competDistrib8thCont (the distribution of a specific competitor) 306L, and competDistribPL (the distribution of Private Label products) 306M.;  In one embodiment, model error 302 is th/e difference between the calculated total volume (including all activities and allocated synergy) and the actual volume. Model error 302 is reported as a separate category or is included into the base volume, set of activities, and/or a combination thereof.”)

deriving (514), via one or more hardware processors, sales volume contribution of the predefined individual variable of a sales driver in component form for the product based on the estimated sales volume contribution due to the sales driver component and network relationship existing among the variables within the component; (Whipkey Par. 45-“ FIG. 2 is a processing block diagram illustrating one embodiment of a response model structure. While in one embodiment, FIG. 2 is a general structure of the response model, in alternate embodiment, the response model structure is a model structure known in the art (e.g. parameterized form, velocity model, promotion condition model, neural network model, agent based model, etc.). In FIG. 2, model 202 comprises coefficients 204A-F, variables 206A-F, functions 208A-B, and drivers 210A-H. In one embodiment, a variable represents one of the set of activities affecting the modeled volume. In another embodiment, a variable represents multiple activities or an activity might be represented by multiple variables. In one embodiment, model 202 is a sequence of calculations in which variables 206A-F are combined with coefficients 204A-F to calculate a volume. Variables 206A-F are composed of drivers 210A-H and functions 208A-B using those drivers 210A-H. For example, variable 206A comprises a function 208A of drivers 210A and driver 210B. Furthermore, variable 208B comprises driver 210D and a function 208B of driver 210C. In addition, variable 208C comprises driver 210C and 210E. Variable 208D comprises driver 210F and a function 208B of driver 210C. Variable 206F comprises drivers 210G and 210H. In addition, a variable does not need to be comprised of drivers. For example, variable 206E is not dependent on any drivers. In one embodiment, a variable of this type is a constant.”)
and recommending (516), via one or more hardware processors, one or more retail strategies in real time using sales volume contribution of the predefined sales drivers for the product. (Ouimet – Par. 123-“ In FIG. 7, the proposed model data (proposed prices, promotions, time period, etc.) and solved model parameters from blocks 90 and 92 are executed by the model. Customer response model 14 runs the forecast in block 94 using the proposed model data and generates report 16 in block 96.”; Whipkey Par. 81-82-“The volume decomposition described above illustrates a decomposition at one level of granularity, namely the granularity based on the response model and the set of activities. However, businesses are often interested in seeing decompositions at different levels of granularity. For example, what is considered a single activity for the purpose of one report (e.g. Trade Promotions) might be considered as a collection of multiple activities for another business purpose (e.g. Display, Feature, Feature and Display, and TPR). As another example, a single encompassing activity of TV is broken down into one or more individual activities of national TV, local TV, cable, broadcast, daytime, nighttime, etc. However, due to the potential allocation of synergy at different levels of granularity, the level at which activities are defined will have an impact on the volume contribution attributed to a collection of activities. This can lead to inconsistencies between different decomposition reports. Referring back to the example activity groupings, one report for trade can give a different volume contribution overall than the sum of display, feature, feature and display, TPR activity volume contributions. To avoid these inconsistencies, a fundamental set of “indivisible” or “atomic” activities is defined along with a set of trees describing how to roll up the volume contributions from these atomic activities into aggregate activities. Each level of the tree is called a decomposition level with the level for the leaf nodes being the atomic decomposition level. The sequence of levels starting at the atomic decomposition level is called a decomposition hierarchy. Volume contributions for an activity are obtained by summing the volume contributions of all the atomic activities (leaf nodes) underneath the node associated with this activity. The hierarchy of atomic decomposition level and higher decomposition levels is called a volume decomposition hierarchy.”)

Ouimet and Whipkey are directed to sales analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ouimet, as taught by Whipkey, by utilizing additional modelling analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ouimet with the motivation of determining the effect of marketing activities on a business metric (Whipkey Par.1).

Regarding Claim 2,
Ouimet in view of Whipkey teach The processor-implemented method (500) of claim 1,...
Ouimet teaches sales modeling and the feature is expounded upon by Whipkey:
wherein sales driver components are derived using a variable reduction technique and network relationship among the variables owned by the sales driver. (Whipkey– Par.54- 55-“ With these defined set of activities and associated drivers, the response model described above allows an analyst to compute a base volume and the volume resulting from the set of activities used in the model. In addition, this model allows an analyst to compute a contribution to the volume from each of the set of activities. Each activity can have a positive, negative, or negligent effect on the volume. For example, discounting the price of a product could have a positive effect on volume. Conversely, raising the price on that same product could have a negative effect on volume. Computing volume contributions for each of the set of activities is called a volume decomposition. A volume decomposition allows the analyst to determine which of the set of activities gave the greatest or least amount of volume contribution. FIG. 3 is a table illustrating one embodiment of a volume decomposition. In FIG. 3, the base volume 304 is 89.07% of the total volume. In this embodiment, the activities 306A-M make up 11.42% of the total volume with the remaining −0.35% attributed to model error. Each of activities 306A-M gives different contributions to the total volume. For example, feature activity 306A gives the most contribution at 2.99%, with TV advertising 306E and temporary price reduction (TPR) 306D also giving contributions to the total volume above 2%. Conversely, some activities give no or little contribution to the total volume, such as feature and display 306B, competDistrib8thCont (the distribution of a specific competitor) 306L, and competDistribPL (the distribution of Private Label products) 306M.”)

Ouimet and Whipkey are directed to sales analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ouimet, as taught by Whipkey, by utilizing additional modelling analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ouimet with the motivation of determining the effect of marketing activities on a business metric (Whipkey Par.1).

Regarding Claim 4,
Ouimet in view of Whipkey teach The processor-implemented method (500) of claim 1,...
Ouimet teaches sales modeling and the feature is expounded upon by Whipkey:
wherein the reference volume of a sales driver in actual form or in component form is estimated by applying actual value of the sales driver and reference value of other sales drivers in the trained machine learning model. (Whipkey Par 60-61-“ At processing blocks 406 and 408, processing logic calculates the base and predicted volume using the response model and the activities with the reference and executed values of these activities, respectively. In one embodiment, processing logic calculates the base volume by setting each of the activities to the off state and using the driver reference values for the base volume calculation. As per above, the base volume represents the sales volume if the business did not do any of the activities for the product(s), location(s) and/or time period(s) represented in the volume cube. Furthermore, processing logic calculates the predicted volumes using the executed driver values. In one embodiment, the executed driver values are the driver values that were actually used or planned to be used. In one embodiment, with the accessed response model, processing logic calculates different scenarios with certain activities on and certain activities off. The difference in predicted volume that results from switching an activity on/off is the raw volume attributed to those activities that are switched. Volume attributed to a set of activities may not be the sum of the volumes attributed to the individual activities. This is due to non-linearities of the volume response existing in real life and captured in the model. Different activities might “help” or “hurt” other activities and generate more or less volume if executed together than if executed separately. The difference between the predicted volumes is called synergy and is either reported separately or allocated to the individual activities. Calculating the synergy is further described at processing block 420 below.”)

Ouimet and Whipkey are directed to sales analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ouimet, as taught by Whipkey, by utilizing additional modelling analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ouimet with the motivation of determining the effect of marketing activities on a business metric (Whipkey Par.1).
Regarding Claim 5,
The processor-implemented method (500) of claim 1, wherein the one or more sales drivers of the product include price of the product, competitor prices of the product, demography of each store, weather of store location, space occupied by the product category and number of product substitutes in assortment  (Ouimet Par 10-“The retail industry as a whole operates on a low margin, high volume business model. Many merchandizing elements affect customer purchase decisions and consequently impact the volume of sales that any given retail outlet experiences. Price and promotion are probably the two key drivers of sales volume, with promotion playing an increasingly important role as retail margins and prices measured in inflation adjusted dollars drop. The margin pressure experienced by the retail industry is driven by many factors, most importantly the increase in large-box (e.g., Costco) and "every day low price" (e.g., WalMart) players in the industry.”)

Regarding Claim 6,  
Ouimet teaches
The system (100) comprising: an input/output interface (104) for collecting a first set of transaction level historical sales volume information of a product, customer information, and one or more predefined sale drivers of the product from one or more predefined sources; one or more hardware processors (108); and a memory (102) in communication with the one or more hardware processors (108), wherein the one or more hardware processors (108) are configured to execute programmed instructions stored in the memory (102), to: (Ouimet - Par. 47-48- “When viewing customer buying decisions on a per product basis over time, the distribution of unit sales may look like the graph shown in FIG. 3a. Plot 40 illustrates a simplified baseline model for product Pi for volume of sales over time. The baseline model represents unit sales of product Pi with its regular price, without any promotional offer, i.e. no sale price, discounts, incentives, flyer, advertisement, or other customer enticements. Between times t1 and t3, the baseline model of product Pi shows unit sales at an elevated level because of seasonality, i.e. demand rises during certain time(s) of the year. Unit sales returns to normal level at time t3. After time t8, the baseline model shows unit sales of product Pi have fallen because of permanent increase in regular price.”; Par. 50-51- processor; Par. 59; Par. 10-“ The retail industry as a whole operates on a low margin, high volume business model. Many merchandizing elements affect customer purchase decisions and consequently impact the volume of sales that any given retail outlet experiences. Price and promotion are probably the two key drivers of sales volume, with promotion playing an increasingly important role as retail margins and prices measured in inflation adjusted dollars drop. The margin pressure experienced by the retail industry is driven by many factors, most importantly the increase in large-box (e.g., Costco) and “every day low price” (e.g., WalMart) players in the industry.”; Par. 16-“ In order to plan effectively, e.g., choosing the optimal set of products and promotional attributes, it is necessary to quantify the units, sales, and profit projections and baselines for the planned promotion. Thus, any approach that serves only to characterize but not predict the effect of AC fails to fit the full requirements of a promotion planning system. Moreover the former method fails to capture correlations of cannibalization because it ignores the correlation between the driven product and the probability of not finding the driver product in the basket. The latter method fails because it does not examine actual co-occurrence data, and because causes of fluctuation which are co-linear cannot be well-resolved by simple time series analysis.”)
integrate the received first set of transaction level historical sales volume information of the product, customer information, and one or more predefined sale drivers; (Ouimet - Par. 60- “Promotional model 14 operates under the premise that an expectation of unit sales of product Pi, over time, can be defined by statistical representations of certain component(s) or factor(s) involved in customer purchasing decisions. The model may comprise a set of one or more factors. The customer buying decision involves the customer response or behavior to a number of conditions that lead to a decision to purchase or not purchase a given product. In one embodiment, the expected value of units sales of product Pi <USpi> is defined as a multiplicative or product combination of expected values of customer traffic, share of product (selecting a specific product), and count (quantity) of selected product, which are factors related to the customer buying decision.”)
process the integrated historical information to get one or more metrices and sales driver components, wherein one or more metrices include probability distributional parameters of quantity at store customer level and at corporate level;  (Ouimet – Par. 54-“ The TLOG data is accurate, observable, and granular product information based on actual retail transactions within the store. TLOG data represents the known and observable results from the customer buying decision or process. The TLOG data may contain thousands of transactions for retailer 10 per store Si per day, or millions of transactions per chain of stores per day.”; Par. 60-61- “The expected value of units sales of product Pi is given in equation (1) as:
<USpi>=<TRAFFIC><SHARE><COUNT>  (1)
where: <TRAFFIC> is the expected value of total customer traffic shopping in store Si <SHARE> is the expected value of the probability of selecting a specific product or group of products Pi <COUNT> is the expected value of the quantity of Pi purchased for customers who bought Pi.  The customer traffic, selecting a product, and quantity of selected products form the set of factors representing components of the customer buying decision. Each of the set of factors is defined in part using a set of causal parameters related to the customer buying decision or process. The set of parameters are set forth in utility functions U(t), as described hereinafter, and contained within the expected values of traffic, share, and count. One or more of the values of the set of parameters are functions of time. Thus, the expected values are one type of statistical relationship which relates the set of factors to the customer buying decision process. The observable TLOG data, such as transaction, product, price, and promotion, is used to solve for the set of parameters contained in the utility function U(t).”)
compute a reference value for one or more predefined sales driver in actual form or in component form of the product at store level and corporate level based on the one or more metrices of the integrated information;  (Ouimet – Par. 47-48-“ When viewing customer buying decisions on a per product basis over time, the distribution of unit sales may look like the graph shown in FIG. 3 a. Plot 40 illustrates a simplified baseline model for product Pi for volume of sales over time. The baseline model represents unit sales of product Pi with its regular price, without any promotional offer, i.e. no sale price, discounts, incentives, flyer, advertisement, or other customer enticements. Between times t1 and t3, the baseline model of product Pi shows unit sales at an elevated level because of seasonality, i.e. demand rises during certain time(s) of the year. Unit sales returns to normal level at time t3. After time t8, the baseline model shows unit sales of product Pi have fallen because of permanent increase in regular price. ;Plot 42 in FIG. 3 b illustrates a simplified promotional model of product Pi for unit sales over time. Between times t1 and t2, the promotional model of product Pi shows unit sales increase, over and above the increase associated with seasonality, because of promotional flyers or advertisement distributed at the beginning of the season. Between times t2 and t3, unit sales returns to the level associated with the seasonal lift. Between times t3 and t4, unit sales returns to the baseline rate. The promotional model also shows unit sales of product Pi increase at time t4 because product Pi is placed on end-cap. At time t5, the product Pi is given temporary sale price, causing unit sales to increase even further. The sale price terminates at time t6 and the end-cap display is taken down at time t7, each causing a corresponding decrease in unit sales.”)

Ouimet teaches sales modeling and the feature is expounded upon by Whipkey:
estimate reference base volume of the product based on the computed reference values of the predefined sales drivers using the trained machine learning model;  (Whipkey Par 59-60-“ At processing block 404, processing logic determines the driver reference values for each of the set of activities. This is done through user input, rules based on historical driver values or any other logic based on historical data or default values. As per above, the driver reference values represent the off state of the driver. In addition, the off state for an activity means that this activity will yield no additional contribution to the volume. An activity in the off state is defined as having all the drivers comprising that activity will be in the off state. At processing blocks 406 and 408, processing logic calculates the base and predicted volume using the response model and the activities with the reference and executed values of these activities, respectively. In one embodiment, processing logic calculates the base volume by setting each of the activities to the off state and using the driver reference values for the base volume calculation. As per above, the base volume represents the sales volume if the business did not do any of the activities for the product(s), location(s) and/or time period(s) represented in the volume cube. Furthermore, processing logic calculates the predicted volumes using the executed driver values. In one embodiment, the executed driver values are the driver values that were actually used or planned to be used”; Par. 45-“ FIG. 2 is a processing block diagram illustrating one embodiment of a response model structure. While in one embodiment, FIG. 2 is a general structure of the response model, in alternate embodiment, the response model structure is a model structure known in the art (e.g. parameterized form, velocity model, promotion condition model, neural network model, agent based model, etc.).”)
determine sales volume contribution of the predefined sales driver in the actual form or in the component form for the product from the difference between reference volume of the sales driver and reference base volume; (Whipkey– Par.55- 56-“ FIG. 3 is a table illustrating one embodiment of a volume decomposition. In FIG. 3, the base volume 304 is 89.07% of the total volume. In this embodiment, the activities 306A-M make up 11.42% of the total volume with the remaining −0.35% attributed to model error. Each of activities 306A-M gives different contributions to the total volume. For example, feature activity 306A gives the most contribution at 2.99%, with TV advertising 306E and temporary price reduction (TPR) 306D also giving contributions to the total volume above 2%. Conversely, some activities give no or little contribution to the total volume, such as feature and display 306B, competDistrib8thCont (the distribution of a specific competitor) 306L, and competDistribPL (the distribution of Private Label products) 306M.;  In one embodiment, model error 302 is th/e difference between the calculated total volume (including all activities and allocated synergy) and the actual volume. Model error 302 is reported as a separate category or is included into the base volume, set of activities, and/or a combination thereof.”)

derive sales volume contribution of the predefined individual variable of a sales driver in component form for the product based on the estimated sales volume contribution due to the sales driver component and network relationship existing among the variables within the component; (Whipkey Par. 45-“ FIG. 2 is a processing block diagram illustrating one embodiment of a response model structure. While in one embodiment, FIG. 2 is a general structure of the response model, in alternate embodiment, the response model structure is a model structure known in the art (e.g. parameterized form, velocity model, promotion condition model, neural network model, agent based model, etc.). In FIG. 2, model 202 comprises coefficients 204A-F, variables 206A-F, functions 208A-B, and drivers 210A-H. In one embodiment, a variable represents one of the set of activities affecting the modeled volume. In another embodiment, a variable represents multiple activities or an activity might be represented by multiple variables. In one embodiment, model 202 is a sequence of calculations in which variables 206A-F are combined with coefficients 204A-F to calculate a volume. Variables 206A-F are composed of drivers 210A-H and functions 208A-B using those drivers 210A-H. For example, variable 206A comprises a function 208A of drivers 210A and driver 210B. Furthermore, variable 208B comprises driver 210D and a function 208B of driver 210C. In addition, variable 208C comprises driver 210C and 210E. Variable 208D comprises driver 210F and a function 208B of driver 210C. Variable 206F comprises drivers 210G and 210H. In addition, a variable does not need to be comprised of drivers. For example, variable 206E is not dependent on any drivers. In one embodiment, a variable of this type is a constant.”)
and recommend one or more retail strategies in real time using sales volume contribution of the predefined sales driver for the product. (Ouimet – Par. 123-“ In FIG. 7, the proposed model data (proposed prices, promotions, time period, etc.) and solved model parameters from blocks 90 and 92 are executed by the model. Customer response model 14 runs the forecast in block 94 using the proposed model data and generates report 16 in block 96.”; Whipkey Par. 81-82-“The volume decomposition described above illustrates a decomposition at one level of granularity, namely the granularity based on the response model and the set of activities. However, businesses are often interested in seeing decompositions at different levels of granularity. For example, what is considered a single activity for the purpose of one report (e.g. Trade Promotions) might be considered as a collection of multiple activities for another business purpose (e.g. Display, Feature, Feature and Display, and TPR). As another example, a single encompassing activity of TV is broken down into one or more individual activities of national TV, local TV, cable, broadcast, daytime, nighttime, etc. However, due to the potential allocation of synergy at different levels of granularity, the level at which activities are defined will have an impact on the volume contribution attributed to a collection of activities. This can lead to inconsistencies between different decomposition reports. Referring back to the example activity groupings, one report for trade can give a different volume contribution overall than the sum of display, feature, feature and display, TPR activity volume contributions. To avoid these inconsistencies, a fundamental set of “indivisible” or “atomic” activities is defined along with a set of trees describing how to roll up the volume contributions from these atomic activities into aggregate activities. Each level of the tree is called a decomposition level with the level for the leaf nodes being the atomic decomposition level. The sequence of levels starting at the atomic decomposition level is called a decomposition hierarchy. Volume contributions for an activity are obtained by summing the volume contributions of all the atomic activities (leaf nodes) underneath the node associated with this activity. The hierarchy of atomic decomposition level and higher decomposition levels is called a volume decomposition hierarchy.”)

Ouimet and Whipkey are directed to sales analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ouimet, as taught by Whipkey, by utilizing additional modelling analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ouimet with the motivation of determining the effect of marketing activities on a business metric (Whipkey Par.1).
Regarding Claim 7,  
Ouimet teaches
A non-transitory computer readable medium storing one or more instructions which when executed by one or more processors on a system, cause the one or more processors to perform method comprising: collecting, via one or more hardware processors, a first set of transaction level historical sales volume information of a product, customer information, and one or more predefined sales drivers of the product from one or more predefined sources; (Ouimet - Par. 47-48- “When viewing customer buying decisions on a per product basis over time, the distribution of unit sales may look like the graph shown in FIG. 3a. Plot 40 illustrates a simplified baseline model for product Pi for volume of sales over time. The baseline model represents unit sales of product Pi with its regular price, without any promotional offer, i.e. no sale price, discounts, incentives, flyer, advertisement, or other customer enticements. Between times t1 and t3, the baseline model of product Pi shows unit sales at an elevated level because of seasonality, i.e. demand rises during certain time(s) of the year. Unit sales returns to normal level at time t3. After time t8, the baseline model shows unit sales of product Pi have fallen because of permanent increase in regular price.”; Par. 50-51- processor; Par. 59; Par. 10-“ The retail industry as a whole operates on a low margin, high volume business model. Many merchandizing elements affect customer purchase decisions and consequently impact the volume of sales that any given retail outlet experiences. Price and promotion are probably the two key drivers of sales volume, with promotion playing an increasingly important role as retail margins and prices measured in inflation adjusted dollars drop. The margin pressure experienced by the retail industry is driven by many factors, most importantly the increase in large-box (e.g., Costco) and “every day low price” (e.g., WalMart) players in the industry.”; Par. 16-“ In order to plan effectively, e.g., choosing the optimal set of products and promotional attributes, it is necessary to quantify the units, sales, and profit projections and baselines for the planned promotion. Thus, any approach that serves only to characterize but not predict the effect of AC fails to fit the full requirements of a promotion planning system. Moreover the former method fails to capture correlations of cannibalization because it ignores the correlation between the driven product and the probability of not finding the driver product in the basket. The latter method fails because it does not examine actual co-occurrence data, and because causes of fluctuation which are co-linear cannot be well-resolved by simple time series analysis.”)
integrating, via the one or more hardware processors, the collected first set of transaction level historical sales volume information of the product, customer information, and the one or more predefined sales drivers; (Ouimet - Par. 60- “Promotional model 14 operates under the premise that an expectation of unit sales of product Pi, over time, can be defined by statistical representations of certain component(s) or factor(s) involved in customer purchasing decisions. The model may comprise a set of one or more factors. The customer buying decision involves the customer response or behavior to a number of conditions that lead to a decision to purchase or not purchase a given product. In one embodiment, the expected value of units sales of product Pi <USpi> is defined as a multiplicative or product combination of expected values of customer traffic, share of product (selecting a specific product), and count (quantity) of selected product, which are factors related to the customer buying decision.”)
processing, via the one or more hardware processors, the integrated historical information to generate one or more metrices and sales driver components, wherein one or more metrices include probability distributional parameters of quantity at store customer level and at corporate level;  (Ouimet – Par. 54-“ The TLOG data is accurate, observable, and granular product information based on actual retail transactions within the store. TLOG data represents the known and observable results from the customer buying decision or process. The TLOG data may contain thousands of transactions for retailer 10 per store Si per day, or millions of transactions per chain of stores per day.”; Par. 60-61- “The expected value of units sales of product Pi is given in equation (1) as:
<USpi>=<TRAFFIC><SHARE><COUNT>  (1)
where: <TRAFFIC> is the expected value of total customer traffic shopping in store Si <SHARE> is the expected value of the probability of selecting a specific product or group of products Pi <COUNT> is the expected value of the quantity of Pi purchased for customers who bought Pi.  The customer traffic, selecting a product, and quantity of selected products form the set of factors representing components of the customer buying decision. Each of the set of factors is defined in part using a set of causal parameters related to the customer buying decision or process. The set of parameters are set forth in utility functions U(t), as described hereinafter, and contained within the expected values of traffic, share, and count. One or more of the values of the set of parameters are functions of time. Thus, the expected values are one type of statistical relationship which relates the set of factors to the customer buying decision process. The observable TLOG data, such as transaction, product, price, and promotion, is used to solve for the set of parameters contained in the utility function U(t).”)
computing, via one or more hardware processors, a reference value for the one or more predefined sales drivers in actual form or in derived component form of the product at store level and corporate level based on the one or more metrices of the integrated information;  (Ouimet – Par. 47-48-“ When viewing customer buying decisions on a per product basis over time, the distribution of unit sales may look like the graph shown in FIG. 3 a. Plot 40 illustrates a simplified baseline model for product Pi for volume of sales over time. The baseline model represents unit sales of product Pi with its regular price, without any promotional offer, i.e. no sale price, discounts, incentives, flyer, advertisement, or other customer enticements. Between times t1 and t3, the baseline model of product Pi shows unit sales at an elevated level because of seasonality, i.e. demand rises during certain time(s) of the year. Unit sales returns to normal level at time t3. After time t8, the baseline model shows unit sales of product Pi have fallen because of permanent increase in regular price. ;Plot 42 in FIG. 3 b illustrates a simplified promotional model of product Pi for unit sales over time. Between times t1 and t2, the promotional model of product Pi shows unit sales increase, over and above the increase associated with seasonality, because of promotional flyers or advertisement distributed at the beginning of the season. Between times t2 and t3, unit sales returns to the level associated with the seasonal lift. Between times t3 and t4, unit sales returns to the baseline rate. The promotional model also shows unit sales of product Pi increase at time t4 because product Pi is placed on end-cap. At time t5, the product Pi is given temporary sale price, causing unit sales to increase even further. The sale price terminates at time t6 and the end-cap display is taken down at time t7, each causing a corresponding decrease in unit sales.”)

Ouimet teaches sales modeling and the feature is expounded upon by Whipkey:
estimating, via one or more hardware processors, a reference base volume of the product based on the computed reference value of the predefined sales drivers using a trained machine learning model;   (Whipkey Par 59-60-“ At processing block 404, processing logic determines the driver reference values for each of the set of activities. This is done through user input, rules based on historical driver values or any other logic based on historical data or default values. As per above, the driver reference values represent the off state of the driver. In addition, the off state for an activity means that this activity will yield no additional contribution to the volume. An activity in the off state is defined as having all the drivers comprising that activity will be in the off state. At processing blocks 406 and 408, processing logic calculates the base and predicted volume using the response model and the activities with the reference and executed values of these activities, respectively. In one embodiment, processing logic calculates the base volume by setting each of the activities to the off state and using the driver reference values for the base volume calculation. As per above, the base volume represents the sales volume if the business did not do any of the activities for the product(s), location(s) and/or time period(s) represented in the volume cube. Furthermore, processing logic calculates the predicted volumes using the executed driver values. In one embodiment, the executed driver values are the driver values that were actually used or planned to be used”; Par. 45-“ FIG. 2 is a processing block diagram illustrating one embodiment of a response model structure. While in one embodiment, FIG. 2 is a general structure of the response model, in alternate embodiment, the response model structure is a model structure known in the art (e.g. parameterized form, velocity model, promotion condition model, neural network model, agent based model, etc.).”)
determining, via one or more hardware processors, sales volume contribution of the predefined sales drivers in actual form or in component form for the product from the difference between reference volume of the sales driver and reference base volume; (Whipkey– Par.55- 56-“ FIG. 3 is a table illustrating one embodiment of a volume decomposition. In FIG. 3, the base volume 304 is 89.07% of the total volume. In this embodiment, the activities 306A-M make up 11.42% of the total volume with the remaining −0.35% attributed to model error. Each of activities 306A-M gives different contributions to the total volume. For example, feature activity 306A gives the most contribution at 2.99%, with TV advertising 306E and temporary price reduction (TPR) 306D also giving contributions to the total volume above 2%. Conversely, some activities give no or little contribution to the total volume, such as feature and display 306B, competDistrib8thCont (the distribution of a specific competitor) 306L, and competDistribPL (the distribution of Private Label products) 306M.;  In one embodiment, model error 302 is th/e difference between the calculated total volume (including all activities and allocated synergy) and the actual volume. Model error 302 is reported as a separate category or is included into the base volume, set of activities, and/or a combination thereof.”)
deriving, via one or more hardware processors, sales volume contribution of the predefined individual variable of a sales driver in component form for the product based on the estimated sales volume contribution due to the sales driver component and network relationship existing among the variables within the component; (Whipkey Par. 45-“ FIG. 2 is a processing block diagram illustrating one embodiment of a response model structure. While in one embodiment, FIG. 2 is a general structure of the response model, in alternate embodiment, the response model structure is a model structure known in the art (e.g. parameterized form, velocity model, promotion condition model, neural network model, agent based model, etc.). In FIG. 2, model 202 comprises coefficients 204A-F, variables 206A-F, functions 208A-B, and drivers 210A-H. In one embodiment, a variable represents one of the set of activities affecting the modeled volume. In another embodiment, a variable represents multiple activities or an activity might be represented by multiple variables. In one embodiment, model 202 is a sequence of calculations in which variables 206A-F are combined with coefficients 204A-F to calculate a volume. Variables 206A-F are composed of drivers 210A-H and functions 208A-B using those drivers 210A-H. For example, variable 206A comprises a function 208A of drivers 210A and driver 210B. Furthermore, variable 208B comprises driver 210D and a function 208B of driver 210C. In addition, variable 208C comprises driver 210C and 210E. Variable 208D comprises driver 210F and a function 208B of driver 210C. Variable 206F comprises drivers 210G and 210H. In addition, a variable does not need to be comprised of drivers. For example, variable 206E is not dependent on any drivers. In one embodiment, a variable of this type is a constant.”)
and recommending, via one or more hardware processors, one or more retail strategies in real time using sales volume contribution of the predefined sales drivers for the product (Ouimet – Par. 123-“ In FIG. 7, the proposed model data (proposed prices, promotions, time period, etc.) and solved model parameters from blocks 90 and 92 are executed by the model. Customer response model 14 runs the forecast in block 94 using the proposed model data and generates report 16 in block 96.”; Whipkey Par. 81-82-“The volume decomposition described above illustrates a decomposition at one level of granularity, namely the granularity based on the response model and the set of activities. However, businesses are often interested in seeing decompositions at different levels of granularity. For example, what is considered a single activity for the purpose of one report (e.g. Trade Promotions) might be considered as a collection of multiple activities for another business purpose (e.g. Display, Feature, Feature and Display, and TPR). As another example, a single encompassing activity of TV is broken down into one or more individual activities of national TV, local TV, cable, broadcast, daytime, nighttime, etc. However, due to the potential allocation of synergy at different levels of granularity, the level at which activities are defined will have an impact on the volume contribution attributed to a collection of activities. This can lead to inconsistencies between different decomposition reports. Referring back to the example activity groupings, one report for trade can give a different volume contribution overall than the sum of display, feature, feature and display, TPR activity volume contributions. To avoid these inconsistencies, a fundamental set of “indivisible” or “atomic” activities is defined along with a set of trees describing how to roll up the volume contributions from these atomic activities into aggregate activities. Each level of the tree is called a decomposition level with the level for the leaf nodes being the atomic decomposition level. The sequence of levels starting at the atomic decomposition level is called a decomposition hierarchy. Volume contributions for an activity are obtained by summing the volume contributions of all the atomic activities (leaf nodes) underneath the node associated with this activity. The hierarchy of atomic decomposition level and higher decomposition levels is called a volume decomposition hierarchy.”)

Ouimet and Whipkey are directed to sales analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ouimet, as taught by Whipkey, by utilizing additional modelling analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ouimet with the motivation of determining the effect of marketing activities on a business metric (Whipkey Par.1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ouimet et al., US Publication No. 20050273376 A1, [hereinafter Ouimet], in view of Whipkey et al., US Publication No. 20100114657 A1, [hereinafter Whipkey], and in further view of Lei et al., US Publication No. 20190188536 A1, [hereinafter Lei].
Regarding Claim 3,
Ouimet in view of Whipkey teach The processor-implemented method (500) of claim 1,...
Ouimet in view of Whipkey teach sales modeling and the feature is expounded upon by Lei:
wherein the machine learning model is trained with integrated data in which sales volume quantity of the product for a predefined period of time remains as dependent variable and sales drivers as independent variables. (Lei Par 6; Par. 19-“ Further, for many machine learning algorithms (SVM, ANN, random forest, etc.), retailers will use a feature set (i.e., various attributes of an item) to define the data point at the product/location/calendar intersection. In these algorithms, retailers will train the model with the same feature set as it does for forecasting. Further, the same feature set could be used by several different algorithms for forecasting. A “feature set” is the collection of features that impact the demand or sales for an item as well as describe attributes of an item. Examples of features include base sales, price, seasonality, brand, promotions, size, color, pack size, supplier, length, etc. While features such as price and seasonality may be relevant for all types of products, some others are item specific. For example, pack size impacts the demand for yogurts, however the length of the pack is insignificant. Conversely, the brand is very important for fashion items, but is much less important for hardware items, such as nails or hammers.”; Par. 73-“ Training a model using a machine learning algorithm, in general, is a way to describe how the output of the model will be calculated based on the input feature set. For example, for a linear regression model, the forecast can be modeled as follows: forecast=base demand*seasonality*promotion 1*promotion 2*promotion effect 10. For different training methods, the output will be different. For example: (1) for linear regression, the training will produce the estimations for seasonality, promotion effect 1 . . . promotion effect 10; (2) for the SVM, the training will produce the “support vector” which is the set of the input data points associated with some weight; (3) for the ANN, the training output will be the final activation function and corresponding weight for each nodes.”; Par. 85-89-“ In the example shown in FIG. 6, linear regression is used for training. Since each round uses a different training data set, the estimated effects will be different for each round. The promotion effects are product/location specific, but not time period specific. The same model and methodology is used for each round. For each of training/testing, the RMSE in col. 611 is calculated based on the testing data (per 508 of FIG. 5) and the corresponding weight w(i) and normalized weight w′(i) of each round is calculated in columns 612, 613 as disclosed above. FIG. 7 illustrates a comparison of predictions using embodiments of the invention and actual sales. For each week during a 13 week sales period, and for a given store/SKU (e.g., a specific type of yogurt sold at a specific retail store), row 701 provides a baseline demand, row 702 provides seasonality, and rows 702-712 provide an indication (as indicated by an “X”), for each promotion, whether that promotion was active during the corresponding week. Row 713 indicates actual sales during the corresponding time period. As for the prediction of promotion effects, row 714 indicates the predictions of sales for each week from Round A, in which all data points are used using known methods of using all available data. Rows 715-719 indicates the predictions/estimated using each of Rounds 1-5 for each time period (using embodiments of the present invention), and row 720 is the average prediction from Rounds 1-5. Column 721 uses RMSE to show that the approach using embodiments of the invention achieves the best performance (i.e., row 720 in accordance with embodiments of the invention has a smaller RMSE than row 720 which uses known methods that use the entire data set without sampling).; Par. 80)
Ouimet, Whipkey and Lei are directed to sales/market analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ouimet in view of Whipkey, as taught by Lei, by utilizing additional modeling and learning techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ouimet in view of Whipkey with the motivation of improved demand forecasting. (Lei Par. 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. 20100114625 A1 to Beyer et al.- Abstract-“ Methods and apparatuses for computing a variance between two business metrics is described. In one embodiment, the method computes a variance for each of a first set of activities based on the corresponding reference state of that activity, wherein the variance for an activity is the change in contribution for that activity between the first and second business metrics and with each of the first set of activities having a reference value. Furthermore, the method computes a variance for each of a second set of activities based on the corresponding start and end values of that activity with each of the second set of activities having a start and end value.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624